Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-20 have been examined. Claims 1, 4, 6-9, 11, 18-19 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (US. 20060064415A1 hereinafter Guyon) Paul Beaver (WO2012006669A1) in view of Ramasubramanian et al. (US20080201174A1 hereinafter Ramasubramanian). 

With respect to claim 1, Paul Beaver teaches a system for generating lifestyle change recommendations based on biological extractions, the system comprising a computing device, the computing device designed and configured for: 
Receiving, a biological extraction pertaining to a user (‘415; Para 0040: By disclosure, Guyon describes to analyze biological data generated at multiple stages of investigation into biological functions, and further, to integrate the different kinds of data for novel diagnostic and prognostic determinations. For example, biological data obtained from clinical case information, such as diagnostic test data, family or genetic histories, prior or current medical treatments and the clinical outcomes of such activities, and published medical literature, can be utilized in the method and system of the present invention. Additionally, clinical samples such as diseased tissues or fluids, and normal tissues and fluids, and cell separations can provide biological data that can be utilized by the current invention)
generating, using a first machine-learning process, a plurality of lifestyle intervention combinations as a function of the biological extraction (‘415; Para 0038: measuring biological conditions of human, animals or other biological organisms including microorganisms, viruses, plants and other living organisms. The measurements may be made by any tests, assays or observations that are known to physicians, scientists, diagnosticians, or the like. Biological data may include, but is not limited to, clinical tests and observations, physical and chemical measurements, genomic determinations, proteomic determinations, drug levels, hormonal and immunological tests, neurochemical or neurophysical measurements, mineral and vitamin level determinations, genetic and familial histories, and other determinations that may give insight into the state of the individual or individuals that are undergoing testing. The term “data” is used interchangeably with “biological data”. ; Para 0046: using learning machines ); wherein generating the plurality of lifestyle combinations further comprises:
training a first machine-learning model using a first training data set and the first machine-learning process, wherein the first training data set includes entries correlating biological extraction data with lifestyle intervention combinations (‘415; Para 0046: Returning to FIG. 1, an exemplary method 100 continues at step 106, where the learning machine is trained using the pre-processed data. As is known in the art, a learning machine is trained by adjusting its operating parameters until a desirable training output is achieved. The determination of whether a training output is desirable may be accomplished either manually or automatically by comparing the training output to the known characteristics of the training data. A learning machine is considered to be trained when its training output is within a predetermined error threshold from the known characteristics of the training data); and 
utilizing the first machine-learning model to output the plurality of lifestyle intervention combinations using the biological extraction as an input (‘415; Abstract: The data mining platform comprises a plurality of system modules (500, 550), each formed from a plurality of components. Each module has an input data component (502, 552), a data analysis engine (504, 554) for processing the input data, an output data component (506, 556) for outputting the results of the data analysis, and a web server (510) to access and monitor the other modules within the unit and to provide communication to other units.)	; 
Guyon does not, but Ramasubramanian teaches
174; Abstract: generate a set of interventions, calculating, prioritizing and selecting the interventions; Para 0076:; Para 0097: assigning calculated adherence score. The Examiner interprets that the use of adherence algorithm is a part of the computer training  process for calculating adherence scores)); and
using a second training data set and the second machine-learning process, wherein the second training data set includes entries correlating lifestyle intervention combinations with adherence data (‘174; Para 0089: Fig. 17 describes three levels of escalation are shown for each type of intervention, to illustrate the process, but multiple and different numbers of escalations are possible for different intervention types. Para 0098: FIG. 25 shows the inputs to the Member PurpleTeal Score 565. The PurpleTeal score is a figure of merit that characterizes a member's overall health behavior, similar to a person's credit-rating. It is a combination of several scores: screening adherence 551, medication adherence 552, treatment adherence 553, credibility 555 and wellness adherence 563, and indicators: stage of adherence 554, response to interventions 556, response to content 557, community participation 558, calendar utilization 559, function utilization 560, web behavior 561, self management 562, and other indicators included in ‘Etc.’ 564. The scores and indicators for a particular member are combined to result in a single alphanumeric rating to yield the member's PurpleTeal score.) 
174; Abstract: generate a set of interventions, calculating, prioritizing and selecting the interventions; Para 0076:; Para 0097: assigning calculated adherence score. The Examiner interprets that the use of adherence algorithm is a part of the computer process for calculating adherence scores).
It would have been obvious to one of ordinary skill in the art before the effective filing of claim invention to modify the system of Guyon with the technique of using profile of the users to generate the set of intervention as taught by Ramasubramanian in order to provide the lifestyle intervention. 
Claim 11 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the system of claim 1, Ramasubramanian  discloses wherein generating the plurality of lifestyle intervention combinations further comprises: receiving a description of at least a current disease state of the user; and generating the plurality of lifestyle intervention combinations as a function of the current disease state (‘174; Para 0074: current disease state). 
Claim 12 is rejected as the same reason with claim 2.

With respect to claim 3, the combined art teaches the system of claim 1, Ramasubramanian  discloses wherein generating the plurality of lifestyle intervention combinations further comprises: identifying a negative lifestyle behavior of the user; and 174; Para 0079). 
Claim 13 is rejected as the same reason with claim 3.

Claims 4-10, 14-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyon et al. (US. 20060064415A1 hereinafter Guyon) in view of Ramasubramanian et al. (US20080201174A1 hereinafter Ramasubramanian) and further in view of Kennedy et al. (US. 20080228820A1 hereinafter Kennedy) 

With respect to claim 4, the combined art does not teach, according to the system of claim 3, wherein identifying the negative lifestyle behavior further comprises: receiving a training set correlating biological extractions to negative lifestyle behaviors; generating negative behavior identifier model using a supervised machine-learning algorithm and the training set; producing a negative lifestyle behavior output from the negative behavior identifier model using the biological extraction; and identifying the negative lifestyle behavior as a function of the negative behavior output. 

However, Kennedy disloses the aforementioned features (‘820; Abstract: attribute profiles of query-attribute-positive individuals and query-attribute-negative individuals are compared, and combinations of pangenetic and non-pangenetic attributes that occur at a higher frequency in the group of query-attribute-positive individuals are identified and stored to generate a compilation of bioattribute combinations that co-associate with the query attribute; Para 0035: The desirability of being able to determine the complex combinations of attributes that predispose an individual to physical or behavioral disorders has clear implications for improving individualized diagnoses, choosing the most effective therapeutic regimens, making beneficial lifestyle changes that prevent disease and promote health, and reducing associated health care expenditures using self-training system as illustrated in Para 0249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/ Ramasubramanian and the motivation is to provide a training set correlating biological extraction to negative lifestyle behavior.
Claim 14 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art does not each, according to the system of claim 1, wherein assigning the degree of projected user adherence further comprises: providing a user inclination enumeration; determining, using a classifier, a distance from the user inclination enumeration to each lifestyle intervention combination of the plurality of lifestyle intervention combinations; and assigning the degree of projected user adherence using the distance. 
However, Kennedy disloses the aforementioned features (‘820; Para 0249: classifier based system. The Examiner notes that the use of n-tuple in Kennedy reference for classifier, training learning, distance construed as the enumeration in the specification). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Paul Beaver/Rama and the motivation is to provide a training set correlating biological extraction to negative lifestyle behavior


With respect to claim 6, the combined art does not teach, according to the system of claim[ 6,] 5, wherein providing the user inclination enumeration further comprises: generating a default enumeration; displaying the default enumeration to the user; receiving a user command modifying the default enumeration; and deriving the user inclination enumeration using the default enumeration and the user command. 
However, Kennedy disloses the aforementioned features (‘820; Para 0160)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/ Ramasubramanian and the motivation is to provide the inclination enumeration with default enumeration
 
Claim 16 is rejected as the same reason with claim 6.

With respect to claim 7, the combined art teaches the system of claim [7,] 6 wherein generating the default enumeration further comprises: Kennedy discloses  receiving a training set correlating a cohort of individual information to individual user inclination enumerations; generating a set of user data regarding the user; and deriving the default enumeration from the training set as a function of the set of user data using a classification process (‘820; Para 0249). 
Claim 17 is rejected as the same reason with claim 7.

820; Para 0061)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/ Ramasubramanian and the motivation is to provide the training set with adherence score. 
Claim 18 is rejected as the same reason with claim 8.

With respect to claim 9, the combined art does not teach, according to the system of claim 1, wherein assigning the degree of projected user adherence further comprises: receiving a training set correlating user data and lifestyle intervention combinations with adherence data; and generating, using the training set, an adherence score for each lifestyle intervention combination of the plurality of lifestyle combinations as a function of user data associated with the user: and assigning the degree of projected user adherence as a function of the adherence score. 
However, Kennedy discloses the aforementioned features (‘820; Para 0061) . 
 Ramasubramanian and the motivation is to provide the training set with adherence score. 

Claim 19 is rejected as the same reason with claim 9.

With respect to claim 10, the combined art does not teach, according to the system of claim 1, wherein the computing device is further configured to: receive a user belief proscription; identify a lifestyle intervention combination of the plurality of lifestyle intervention combinations that conflicts with the user belief proscription; and eliminate the identified lifestyle intervention combination from the plurality of lifestyle intervention combinations. 
However, Kennedy discloses the aforementioned features (‘820; Para 0249). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention modify compiling co-associating bioattributes of Kennedy into the system of Guyon/ Ramasubramanian and the motivation is to identify a lifestyle intervention combination of the plurality of lifestyle intervention combinations
Claim 20 is rejected as the same reason with claim 10

Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686